Citation Nr: 1302842	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran filed a notice of disagreement (NOD) with this determination in October 2011, and timely perfected his appeal in November 2011.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in July 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with depression and anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.

The Veteran contends that his acquired psychiatric disorder is a result of his military service.  Specifically, the Veteran stated he developed a psychiatric disorder as a result of active duty in Korea during the Vietnam War.

VA outpatient treatment records document treatment and diagnoses of PTSD, anxiety, and depression.

The Veteran was afforded a VA examination in August 2010.  The examiner diagnosed the Veteran with PTSD.  However, the examiner did not address the Veteran's other psychiatric diagnoses of record, to include anxiety and depression, and the diagnoses possible relation to his active duty service.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).   

The Board finds that a VA medical examination and opinion for the Veteran's acquired psychiatric disorder, to include anxiety and depression, are necessary before the Board renders a decision in this case.  Without further clarification, the Board is without medical expertise to determine if any acquired psychiatric disorder is related to his active duty service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what acquired psychiatric disorder or disorders the Veteran currently has, and the etiology of any such disorder with respect to his service, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Additionally, a remand is also necessary in order to obtain any outstanding VA medical records.  At the July 2012 hearing, the Veteran reported that he first sought treatment for his acquired psychiatric disorder in 1975-1976, at the VA in Long Beach, California.  However, these records have not been obtained and associated with the Veteran's claims file.  Further, the record reflects that the Veteran was receiving periodic treatment for his acquired psychiatric disorder at the VA in Seattle, Washington through October 2010.  At the July 2012 hearing, the Veteran reported that he was currently seeking treatment for his psychiatric disorder.  Additionally, a June 2012 Psychiatric Note was associated with the claims file.  However, VA records from October 2010 to June 2012, and after, appear to be outstanding.  These outstanding VA records may contain information pertinent to his claim, and therefore, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, at the July 2012 hearing, the Veteran reported that while stationed in Korea, he received combat pay for a year and a half.  However, there is no evidence of record showing that the Veteran's pertinent military pay records were sought.  If extant, these records will assist the Board in deciding the Veteran's current claim on appeal.

Lastly, while on Remand, the AMC should make another effort to locate and obtain the Veteran's claims folder that existed prior to the January 2010 claim of service connection.  The record shows that the RO previously had a claim of service-connection before them, however, the records are missing.  

Accordingly, the case is REMANDED for the following action:

1) The AMC should attempt to locate and obtain any copies of the Veteran's previous claims files or records prior to his January 2010 claim.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file. 

2) The AMC shall request the Defense Accounting and Finance Services (DFAS) to obtain and review the Veteran's military pay records for the period of August 1969 to February 1971(while stationed in Korea) to determine if there is record of the Veteran receiving hostile fire/combat pay.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.
  
3) The AMC should obtain any available outstanding VA treatment records from the Long Beach, California VAMC from 1975-76.  Additionally, records should be obtained from the Seattle, Washington VAMC from October 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

4)  After the foregoing, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to included anxiety and depression.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any acquired psychiatric disorder found to be present.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

The examiner should review the Veteran's service treatment records, VA outpatient treatment records, the August 2010 VA examination report, the July 2012 hearing transcript, lay statements, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5)   Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
6)   After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


